




[mmclogo-color.jpg]
Exhibit 10.67
November 21, 2013


Julio A. Portalatin
[Address]
[City, State, Zip Code]


Subject:    Terms of Employment




Dear Julio:


This letter agreement is intended to set forth the terms of your continued
employment by Mercer, Inc. (“Mercer”) as its President and Chief Executive
Officer. This position currently reports to the President and Chief Executive
Officer (the “Chief Executive Officer”) of Marsh & McLennan Companies, Inc.
(“Marsh & McLennan Companies”, and together with its subsidiaries and
affiliates, the “Company”). Your current principal work location is in New York,
NY. The terms of this letter agreement are effective as of March 20, 2013.


1.
Duties and Responsibilities



You will continue to devote all of your attention and time during working hours
to the affairs and business of Mercer and the Company and use your best efforts
to perform such duties and responsibilities as shall be reasonably assigned to
you by the Chief Executive Officer and are consistent with your position. In
addition, you agree to serve, without additional compensation, as an officer and
director for any member of the Affiliated Group. For purposes of this letter
agreement, the term “Affiliated Group” means Marsh & McLennan Companies and any
corporation, partnership, joint venture, limited liability company, or other
entity in which Marsh & McLennan Companies has a 10% or greater direct or
indirect interest. Except for those boards or committees set forth on Exhibit A,
you may not serve on corporate, civic or charitable boards or committees without
the prior written consent of Marsh & McLennan Companies.
    
2.
Compensation and Benefits



Your compensation and benefits are as set forth below and in Exhibit A.


a.
Annual Base Salary: You will receive an annual base salary of the amount set
forth on Exhibit A, payable in installments in accordance with the Company’s
payroll procedures in effect from time to time. Your base salary includes
compensation for all time worked, as well as appropriate consideration for sick
days, personal days, and other time off. Your


    

--------------------------------------------------------------------------------






November 21, 2013
Julio A. Portalatin
Page 2


base salary will be considered for adjustment in succeeding years as part of the
Company’s normal performance management process.


b.
Vacation: You are entitled to 5 weeks of vacation annually, in accordance with
our Company policy.



c.
Annual Bonus: You are eligible for an annual bonus on the terms set forth on
Exhibit A. Bonus awards are discretionary and may be paid in the form of cash,
deferred cash or Marsh & McLennan Companies stock units, or a combination
thereof. Except as provided in this paragraph and in Section 3(a), to qualify
for an annual bonus, you must remain continuously and actively employed by the
Company, without having tendered a notice of resignation, through the date of
the bonus payment, in accordance with the terms and conditions of the award. The
annual bonus shall be paid no later than March 15 of the year following the year
for which such bonus is earned. In the event of your Permanent Disability (as
defined below) or death, the Company shall pay you (or your estate in the case
of death) a prorated target annual bonus for the year in which your termination
occurs based on the portion of the year elapsed as of the date of your
termination. Any such bonus amount shall be paid within 30 days of your death.
In the event of your Permanent Disability, your prorated annual bonus payment is
conditioned upon, and subject to, your execution and delivery to the Company
within 30 days of the date of such event a valid confidential waiver and release
of claims agreement (including restrictive covenants) in a form satisfactory to
the Company (the “Release”) and such Release has become irrevocable as provided
therein (the “Release Effective Date”). Payment of any such annual bonus amount
shall then be paid within 30 days following the Release Effective Date, but in
no event later than March 15 of the year following the year for which such bonus
is earned.



As used in this letter agreement, “Permanent Disability” will be deemed to occur
when it is determined (by Marsh & McLennan Companies’ disability carrier for the
primary long-term disability plan or program applicable to you because of your
employment with the Company) that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.


d.
Annual Long-Term Incentive Compensation: You are eligible to participate in
Marsh & McLennan Companies’ long-term incentive program with a target long-term
incentive compensation award as set forth on Exhibit A. Long-term incentive
awards are discretionary and are governed by terms and conditions approved by
the Compensation Committee of the Marsh & McLennan Companies Board of Directors
(“Compensation Committee”) as set forth in the award agreement and in Marsh &
McLennan Companies’ 2011 Incentive and Stock Award Plan (or other plan under
which the long-term incentive award is granted).




--------------------------------------------------------------------------------






November 21, 2013
Julio A. Portalatin
Page 3


In accordance with Company practice, you may be required to enter into a
“Restrictive Covenants Agreement” in connection with long-term incentive awards.


e.
Benefit Programs: You and your eligible family members will continue to have the
opportunity to participate in the employee benefit plans, policies and programs
provided by Marsh & McLennan Companies, on such terms and conditions as are
generally provided to similarly situated employees of Mercer and the Company.
These plans may include retirement, savings, medical, life, disability, and
other insurance programs as well as an array of work/life effectiveness policies
and programs. Please be aware that nothing in this letter agreement shall limit
Marsh & McLennan Companies’ ability to change, modify, cancel or amend any such
policies or plans. In addition, you will continue to be eligible to participate
in the Marsh & McLennan Companies Executive Financial Services Program, as in
effect from time to time.



3.
Termination of Employment



a.
You have been designated as a “Key Employee” under the Marsh & McLennan
Companies, Inc. Senior Executive Severance Pay Plan (the “Senior Executive
Severance Plan”). In the event that your employment with the Company terminates
for any reason, the Senior Executive Severance Plan in effect at the time of
your termination will exclusively govern the terms under which you may be
eligible to receive severance and/or other transition benefits from the Company.
In the event that you are entitled to receive severance benefits under Article 5
of the Senior Executive Severance Plan, the Company shall also pay you the
earned annual bonus, if any, for the calendar year that preceded your
termination to the extent not theretofore paid.



b.
Upon the termination of your employment for any reason, you shall immediately
resign, as of your date of termination, from all positions that you then hold
with any member of the Affiliated Group. You hereby agree to execute any and all
documentation to effectuate such resignations upon request by the Company, but
you shall be treated for all purposes as having so resigned upon your date of
termination, regardless of when or whether you execute any such documentation.



c.
During the term of this letter agreement, and, subject to any other business
obligations that you may have, following your date of termination, you agree to
assist the Affiliated Group in the investigation and/or defense of any claims or
potential claims that may be made or threatened to be made against any member of
the Affiliated Group, including any of their officers or directors (a
“Proceeding”), and will assist the Affiliated Group in connection with any
claims that may be made by any member of the Affiliated Group in any Proceeding.
You agree, unless precluded by law, to promptly inform Marsh & McLennan
Companies if




--------------------------------------------------------------------------------






November 21, 2013
Julio A. Portalatin
Page 4


you are asked to participate in any Proceeding or to assist in any investigation
of any member of the Affiliated Group. In addition, you agree to provide such
services as are reasonably requested by the Company to assist any successor to
you in the transition of duties and responsibilities to such successor.
Following the receipt of reasonable documentation, the Company agrees to
reimburse you for all of your reasonable out-of-pocket expenses associated with
such assistance. Your request for any reimbursement, including reasonable
documentation, must be submitted as soon as practicable and otherwise consistent
with Company policy. In any event, your request for a taxable reimbursement,
including reasonable documentation, must be submitted by the October 31st of the
year following the year in which the expense is incurred. The Company will
generally reimburse such expenses within 60 days of the date they are submitted,
but in no event will they be reimbursed later than the December 31st of the year
following the year in which the expense is incurred.



4. Restrictive Covenants


In consideration of and as a condition of your employment by Mercer as its
President and Chief Executive Officer under the terms of this letter agreement,
among other things, you agree to execute the attached Non-competition and
Non-solicitation Agreement, which will supersede and terminate any and all
previous agreements and understandings between you and the Company, whether
written or oral, with respect to noncompetition or nonsolicitation restrictions.


5. Code of Conduct & Other Mandatory Training


As a condition of your employment by Mercer as its President and Chief Executive
Officer, you must read, understand and abide by all applicable Marsh & McLennan
Companies, Inc. compliance policies found on the Marsh & McLennan Companies’
compliance website (www.compliance.mmc.com), as updated from time to time,
including but not limited to The Marsh & McLennan Companies Code of Conduct, The
Greater Good. You must complete any required online compliance training for your
position within 30 days of your start date or within 30 days after it becomes
available. In addition, you understand that you must complete any and all
additional training that the Company determines is appropriate for your position
during the course of your employment.


6. Stock Ownership Guidelines

In consideration of and as a condition of your employment by Mercer as its
President and Chief Executive Officer under the terms of this letter agreement,
among other things, you will be required to acquire and maintain a meaningful
ownership interest, in the form of shares or stock



--------------------------------------------------------------------------------






November 21, 2013
Julio A. Portalatin
Page 5


units, in the Company’s common stock. The ownership levels vary by position and
are equal to a multiple of your base salary as set forth under the Company’s
stock ownership guidelines. You will receive additional information concerning
these stock ownership guidelines separately. The stock ownership guidelines can
be found on the Company’s website
(www.mmc.com/about/ownershipGuidelines2006.pdf).


7. Credentialing


The Company supports continuing professional education. If you hold a
professional license or certification, you acknowledge that you understand the
obligations and the specific code of professional ethics associated with this
license or certificate and agree to perform your duties in accordance with these
standards. In addition, you acknowledge your responsibility to maintain any
job-related licenses or certificates in accordance with the requirements issued
by the applicable regulatory body or bodies. The Company agrees to reimburse you
for the fees you incur during your employment with the Company in maintaining
such licenses or certificates applicable to your position. You must submit your
fees within 60 days after the date they are incurred. The Company will generally
reimburse such fees within 60 days of the date they are submitted, but in no
event will they be reimbursed later than December 31st of the year following the
year in which the fee was incurred.


8. Miscellaneous


a.    Notices. Notices given pursuant to this letter agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (ii) telecopy,
(iii) registered or certified mail, return receipt requested, postage prepaid,
or (iv) such other method of delivery as provides a written confirmation of
delivery. Notice to the Company shall be directed to:


Peter J. Beshar
Executive Vice President & General Counsel
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, NY 10036


Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributees, at your
home address as set forth in the records of the Company.
b.    Assignment of this Agreement. This letter agreement is personal to you and
shall not be assignable by you without the prior written consent of Marsh &
McLennan Companies. This



--------------------------------------------------------------------------------






November 21, 2013
Julio A. Portalatin
Page 6


letter agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns. Marsh & McLennan Companies may assign
this letter agreement, without your consent, to any member of the Affiliated
Group or to any other respective successor (whether directly or indirectly, by
agreement, purchase, merger, consolidation, operation of law or otherwise) to
all, substantially all or a substantial portion of the business and/or assets of
Mercer or the Company, as applicable. If and to the extent that this letter
agreement is so assigned, references to “Mercer” or the “Company” throughout
this letter agreement shall mean Mercer or the Company as hereinbefore defined
and any successor to, or assignee of, its business and/or assets as applicable.


c. Merger of Terms. This letter agreement supersedes all prior discussions and
agreements between you and the Company or any member of the Affiliated Group
with respect to the subject matters covered herein, including without
limitation, the Letter Agreement, effective as of February 1, 2012, between you
and Marsh & McLennan Companies. For the avoidance of doubt, compensation that
was paid or awarded to you prior to the effective date of this letter agreement
will continue to be governed by the terms pursuant to which such compensation
was paid or awarded.


d. Indemnification. The Company shall indemnify you to the extent permitted by
its bylaws, as in effect on the date hereof, with respect to the work you have
performed for, or at the request of, the Company or any member of the Affiliated
Group (as such term is defined in Section 1 above) during the term of this
letter agreement.


e. Governing Law; Amendments. This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. This letter agreement may not be
amended or modified other than by a written agreement executed by you and an
authorized employee of Marsh & McLennan Companies.


f. Choice of Forum. The Company and you each hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in the State of
New York, and any appellate court thereof, in any action or proceeding arising
out of or relating to this letter agreement or for recognition or enforcement of
any judgment relating thereto, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court. The Company and you agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.







--------------------------------------------------------------------------------






November 21, 2013
Julio A. Portalatin
Page 7


g. Severability; Captions. In the event that any provision of this letter
agreement is determined to be invalid or unenforceable, in whole or in part, the
remaining provisions of this letter agreement will be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law.
The captions in this letter agreement are not part of the provisions of this
letter agreement and will have no force or effect.


h. Section 409A. The provisions of this Section 8(h) will only apply if and to
the extent required to avoid the imposition of taxes, interest and penalties on
you under Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). Section 409A applies to nonqualified deferred compensation
which exists if an individual has a “legally binding right” to compensation that
is or may be payable in a later year. In furtherance of the objective of this
Section 8(h), to the extent that any regulations or other guidance issued under
Section 409A would result in your being subject to payment of taxes, interest or
penalties under Section 409A, you and the Company agree to use our best efforts
to amend this offer letter and any other plan, award, arrangement or agreement
between you and the Company in order to avoid or limit the imposition of any
such taxes, interest or penalties, while maintaining to the maximum extent
practicable the original intent of the applicable provisions. This Section 8(h)
does not guarantee that you will not be subject to taxes, interest or penalties
under Section 409A with respect to compensation or benefits described or
referenced in this offer letter or any other plan, award, arrangement or
agreement between you and the Company.

Furthermore, and notwithstanding any contrary provision in this offer letter or
any other plan, award, arrangement or agreement between you and the Company, to
the extent necessary to avoid the imposition of taxes, interest and penalties on
you under Section 409A, if at the time of the termination of your employment you
are a “specified employee” (as defined in Section 409A), you will not be
entitled to any payments upon termination of employment until the first day of
the seventh month after the termination of employment and any such payments to
which you would otherwise be entitled during the first six months following your
termination of employment will be accumulated and paid without interest on the
first day of the seventh month after the termination of employment.


Furthermore, and notwithstanding any contrary provision in this offer letter or
in any other plan, award, arrangement or agreement between you and the Company
that: (i) provides for the payment of nonqualified deferred compensation that is
subject to Section 409A; and (ii) conditions payment or commencement of payment
on one or more employment-related actions, such as the execution and
effectiveness of a release of claims or a restrictive covenant (each an
“Employment-Related Action”) (any such plan, award, arrangement or agreement is
a “Relevant Plan”):







--------------------------------------------------------------------------------






November 21, 2013
Julio A. Portalatin
Page 8


(1)
if the Relevant Plan does not specify a period or provides for a period of more
than 90 days for the completion of an Employment-Related Action, then the period
for completion of the Employment-Related Action will be the period specified by
the Company, which shall be no longer than 90 days following the event otherwise
triggering the right to payment; and



(2)
if the period for the completion of an Employment-Related Action includes the
January 1 next following the event otherwise triggering the right to payment,
then the payment shall be made or commence following the completion of the
Employment-Related Action, but in no event earlier than that January 1.



i. Withholding Requirements. All amounts paid or provided to you under this
letter agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.



--------------------------------------------------------------------------------






November 21, 2013
Julio A. Portalatin
Page 9


Please acknowledge your agreement with the terms of this letter agreement by
signing and dating the enclosed copy and returning it to me on or before
December 6.




Sincerely,






/s/ Daniel S. Glaser
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.












Accepted and Agreed:






/s/ Julio A. Portalatin            
(Signature)        




12/11/13                
(Date)

    

--------------------------------------------------------------------------------






November 21, 2013
Julio A. Portalatin
Page 10


Exhibit A




 

Board or Committee Memberships
Hofstra University Board of Trustees
Annual Base Salary
$850,000
Annual Target Bonus Opportunity
Bonus awards are discretionary. Anticipated target bonus of $1,700,000
commencing with the 2013 performance year (awarded in 2014). Actual bonus may
range from 0% - 200% of target, based on achievement of individual performance
objectives, Mercer’s performance and/or Marsh & McLennan Companies’ performance
as Marsh & McLennan Companies may establish from time to time.
Annual Target Long Term Incentive Opportunity
Long-term incentive awards are discretionary. Anticipated target grant date fair
value of $1,750,000, commencing with the award made in 2014.






